THEAYTORNEY              GENERAL
                     OF-TEXAS




Honorable Dewey S. Walker
County Attorney
Walker County
Huntsville, Texas
Dear Sir:              Attention:   Ron. Robert B. Smlther
                                    Assistant County Attorney
                       Opinion No. O-4449
                       Re: Whether delinquent tax attorney is
                            entitled to commission for taxes
                            collected from the Texas Prison
                            System under his contract.
       We have your letter of March 28, 1942, requesting our
opinion on the above question, and wish to thank you for the
authorities contained in your letter.
      We    quote the statement of facts set out in your
letter:
       "The Texas Prison System became delinquent in its
    payment of taxes to Walker County on lands owned In said
    County. The attorney who had contracted to collect delln-
    quent taxes for Walker County prepared‘and mailed to the
    prison management a statement of delinquent taxes due to
    the County. The prison management made application to
    the State Legislature for an appropriation with which to
    pay such taxes and the appropriation was made. When the
    appropriation became available, the taxes were paid, but,,
    no penalty and Interest upon these taxes were collected.
       Your question is:
       "Is the contracting attorney entitled to his contract
    commission for collecting these taxes from the Texas Prison
    System?"
       We have examined the duplicate orlglnals, on file in
the office of the Comptroller of Public Accounts, of two con-
tracts, one dated January 27, 1941, and the other dated Janu-
ary 1, 1942, between Walker County and A.T, McKlmey,  delln-
quent tax attorney. The last sentence of paragraph eight in
each of said contracts-reads as follows:
Honorable Dewey S. Walker, page 2          o-4449



       "Also, ad valorem taxes, delinquent, levled against
    State owned property for county and district purposes, the
    payment of which is to be taken care of by legislative
    appropriation provided for by statute, are excluded from
    the provlsions of this contract."
       In our opinion the above quoted provision of the delln-
quent tax contract expressly excludes from the taxes upon
which the delinquent tax attorney is entitled to commission,
those taxes paid by the Texas State Prison System by means ,of
legislative appropriation. We find nothing in Articles 7335,
7335a, or 7264a, Sec. 2, or In the ,opinFonsof the courts in
Slimp v. Wise County, 96 S.W. (2d) 537, or Morrison v.'Lane,
157 S.W. (2d) 466, cited by you in your letter, which would
tend to nullify the express provision of the contract quoted
above. Your question is answered In the negative.
       We enclose copy of letter of March 7, 1942, on this sub-
ject from Geo. PI. Sheppard, Comptroller of Public Accounts, to
Hon. A.T. McKlnney, which sustains our views in this matter.
                                    Yours very truly
                              ATTORNEY GENERAL OF TEXAS
                                    By s/Walter R. Koch
                                         WalterR. Koch
                                         Assistant
WRK:AMM:wc
ENCLOSURE


APPROVED APR 8, 1942
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman